Citation Nr: 1311296	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the apportionment the regional office paid to the Veteran's minor child was paid correctly given the minor child's date of birth. 

2.  Entitlement to service connection for low and mid-back disorders.  

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a sleep disorder.

7.  Entitlement to service connection for a neurological disorder of the right upper extremity.

8.  Entitlement to service connection for a neurological disorder of the left upper extremity.

9.  Entitlement to service connection for a neurological disorder of the right lower extremity.

10.  Entitlement to service connection for a neurological disorder of the left lower extremity.

11.  Entitlement to an increased rating for diabetes mellitus rated as 20 percent disabling.

12.  Entitlement to special monthly compensation (SMC) for the Veteran based on the need for regular aid and attendance or on account of being housebound.

13.  Entitlement to SMC for the Veteran's spouse based on the need for regular aid and attendance.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), due to service-connected disabilities other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1971.

This matter comes before the Board on appeal from August 2008 and May 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2011, the Veteran and his spouse testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  

As to the claims of service connection for neurological disorders of the upper and lower extremities, the Board notes that the RO had characterized these issues as a claim of service connection for peripheral neuropathy of the upper and lower extremities.  Nonetheless, given the Veteran's personal hearing testimony the Board has recharacterized these claims to include all neurological disorders of the upper and lower extremities so as to best reflect his intent when filling his current appeal.  

Given the Veteran's personal hearing testimony as well as his age and the fact that he has been in receipt of a 100 percent schedular rating for PTSD since March 11, 1996, the Board finds that the record raises a claim for a TDIU due to service-connected disabilities other than PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Buie v. Shinseki, 24 Vet. App. 242 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).

The claims of service connection for low and mid-back disorders, a neck disorder, bilateral knee disabilities, a sleep disorder and for neurological disorders of the upper and lower extremities, the claim for an increased rating for diabetes mellitus, the claims for SMC, and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the November 2011 personal hearing, prior to the Board's issuance of a final decision, the Veteran notified VA that he withdraw the appeal of the denial of his claim as to whether the apportionment the RO paid to his minor child was paid correctly given the minor child's date of birth. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the claim of whether the apportionment the RO paid to his minor child was paid correctly given the minor child's date of birth have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the November 2011 personal hearing, prior to the Board's issuance of a final decision, the Veteran notified VA that he withdraw the appeal of the denial of his claim as to whether the apportionment the RO paid to his minor child was paid correctly given the minor child's date of birth.  The Board finds that this testimony, which has been transcribed into a writing that has been associated with the claims file, clearly articulated the Veteran's intent to withdraw from appellate status this claim.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (the transcript of a personal hearing may act as a substantive appeal).  The Board thus finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  As such, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

The appeal of the claim of whether the apportionment the RO paid to the Veteran's minor child was paid correctly given the minor child's date of birth is dismissed.


REMAND

As to the Veteran's claims of service connection for low and mid-back disorders, a neck disorder, and bilateral knee disabilities he testified that while psychiatrically hospitalized at the Miami VA Medical Center from approximately 1971 to 1974 he received therapy for his back, neck, and knee disabilities.  He also testified that from approximately 1975 to 1977 he received treatment for his bilateral knee disabilities, including the first of six surgeries, at the Miami VA Medical Center.

However, while the existing records contains hospitalization summaries dated for part of 1971, 1974, and 1975 as well as a few treatment records for the 1974 to 1975 time period from the Miami VA Medical Center, the RO has never requested and the record does not appear to contain comprehensive treatment records for the time period in question.  Therefore, the Board finds that a remand is required to request these records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

As to the claim of service connection for neurological disorders of the upper and lower extremities, the Veteran testified that a 2003 nerve conduction study as well as 2006/2007 treatment records from Dr. Toro document his being diagnosed with specific neurological disorders of the upper and lower extremities.  Similarly, as to the claim of service connection for a sleep disorder, the Veteran testified that he was issued a CPAP in 2003.  However, these records are not found in the claims file.  Therefore, the Board finds that a remand is required to request these records.  See 38 U.S.C.A. § 5103A(b). 

As to the claim for SMC for the Veteran's spouse, the existing record does not contain any of the spouse's medical records.  Therefore, the Board finds that a remand is required to attempt to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b).

As to all of the issues on appeal, some of the VA treatment records that have been associated with the claims file report that the appellant's medical record can be found on Vista Imaging including a copy of his May 2010 electromyography (EMG).  However, these records have not been associated with either the paper or electronic claims file and the Board does not have access to these records.  Therefore, while the appeal is in remand status all of the Veteran's records that are found on Vista Imaging should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell, supra.

As to all of the issues on appeal, the record shows that the Veteran receives ongoing treatment from the Tampa VA Medical Center.  However, his post-April 2012 treatment records from this facility do not appear in the claims file and they are not available via Virtual VA.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record these outstanding medical records.  Id. 

As to the Veteran's claims of service connection for a low and mid-back disorder as well as a neck disorder, he testified that they were residuals of an injury caused when a rocket exploded near him and threw him into a bunker while he was stationed at Bien Hoa Air Force Base.  In an earlier April 2008 statement in support of claim, the Veteran clarified that this injury took place in November 1970.  Moreover, his service personnel records also show that he was stations at Bien Hoa Air Force Base starting in January 1970.  Therefore, while the appeal is in remand status, the RO/AMC should take all necessary steps to attempt to verify the Veteran's claims regarding the rocket attack.  See 38 U.S.C.A. § 5103A(b).

The Board finds that the RO should then afford the Veteran a VA examination to ascertain the relationship, if any, between all current back and a neck disorders and his military service as opposed to his documented post-service injuries.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As to the Veteran's claims of service connection for neurological disorders of the upper and lower extremities, the Veteran testified that they were caused or aggravated by his service connected diabetes mellitus.  The Veteran also testified that he had symptoms off and/or carried a diagnosis of diabetes mellitus since 1995 since he was placed on a restricted diet by a Dr. Bower.  He also testified that he had carried diagnoses of neuropathy (possibly ulnar neuropathy) of the upper and lower extremities since a 2003 nerve conduction study and a Dr. Toro also diagnosed him with peripheral neuropathy in 2006 or 2007.  The Veteran also testified that the December 2009 VA examiner's opinion that his diabetes mellitus could not have caused his neurological disorders (diagnosed as peripheral neuropathy) because his diabetes mellitus was not diagnosed until after he developed his neurological disorders was not credible because he had carried a diagnosis of diabetes mellitus since 1995 - eight years before the 2003 conduction study diagnosed his neurological disorders.  

In this regard, the Board notes that the current record does not reveal a diagnosis of diabetes mellitus since 1995, but instead shows the Veteran being diagnosed with diabetes mellitus since 2003.  Moreover, while treatment records documented the Veteran's complaints and treatment for some neurological problems (finger numbness) since 1998, the majority do not show his complaints and treatment for other neurological problems (hand and right leg numbness) until 2002 - only one year before he was diagnosed with diabetes mellitus and at a time he may have been already having symptoms of his diabetes mellitus.  Moreover, the Board finds that the claimant is competent and credible to report on what he can see and feel even when not documented in his medical records such as having observable symptoms and being placed on a special diet for his diabetes mellitus before 2003.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Given the above, as well as the fact that no VA examiner has opined as to whether the Veteran's service connected diabetes mellitus aggravated any neurological disorders of the upper and lower extremities, the Board finds that a remand is required to obtain medical opinions as to these questions.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1994) (en banc) (holding that service connection can be granted to the extent that an already service connected disability causes or aggravates another disability).

Similarly, the Veteran testified that he had been diagnosed with obstructive sleep apnea and given a CPAP machine since 2003.  He also testified that his sleep disorder was caused or aggravated by his service connected PTSD.  In this regard, the current record only reveals a diagnosis of obstructive sleep apnea with CPAP since 2006.  Moreover, the Board finds that the Veteran is competent and credible to report on what he can see and feel even when not documented in his medical records such as having problems sleeping and receiving a CPAP machine.  See Davidson, supra. 

Given the above, the Board finds that a remand is required to obtain an opinion as to whether the Veteran's service connected PTSD, including the medication he takes for his PTSD, caused a sleep disorder (other than that which is already part of the service connected psychiatric disorder) as well as whether his PTSD aggravated any sleep disorder.  See 38 U.S.C.A. § 5103A(d); McLendon; 38 C.F.R. § 3.310; Allen.

As to the claim for an increased rating for diabetes mellitus, the Veteran testified in November 2011 that his adverse symptomatology had increased ten-fold in the last two years.  Tellingly, the Veteran was last afforded a VA examination to ascertain the severity of his diabetes mellitus almost two years earlier in December 2009.  Therefore, the Board finds that a remand for a new VA examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As to the claims for SMC for the Veteran and his spouse, the record does not show that either party was afforded a VA examination in connection with the appeal.  However, the Board finds that examinations are required to obtain needed medical opinion evidence as to whether the Veteran and/or his spouse meets the regulatory criteria for SMC.  Therefore, a remand for such examinations is required.  See 38 U.S.C.A. § 5103A(d); McLendon.

As noted above, the record raises a claim for a TDIU due to service-connected disabilities other than PTSD.  See Rice.  However, the TDIU issue has not been developed for appellate review.  Specifically, the Board finds that a remand is needed for the Veteran to be provided with notice of the laws and regulations governing a TDIU as well as to provide him with a VA examination.  38 U.S.C.A. §§ 5103(a); 5103A(d).  

When adjudicating the TDIU claim, the RO/AMC should be mindful that the United States Court of Appeals for Veterans Claims (Court) has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114 (West 2002).  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); See also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  Associate with the claims file, physically or electronically, the Veteran's 1971 to 1977 treatment records from the Miami VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  All actions to obtain the requested records should be documented fully in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  

2.  After obtaining all needed authorizations from the Veteran, physically or electronically associate with the claims file the 2003 nerve conduction study and proof of CPAP issuance he testified about as well as all of his records from Dr. Toro including any dated in 2006 and 2007.  In light of recent changes to 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  After obtaining all needed authorizations from the Veteran's spouse's, physically or electronically associate with the claims file all of her medical records related to her claim for SMC.  All actions to obtain the requested records should be documented fully in the claims file.  

4.  Associate with the claims file, physically or electronically, all of the Veteran's medical records from Vista Imaging including a copy of his May 2010 EMG.  All actions to obtain the requested records should be documented fully in the claims file.  

5.  Associate with the claims file, physically or electronically, the Veteran's post-April 2012 treatment records from the Tampa VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

6.  Provide the Veteran with notice of the laws and regulations governing entitlement to a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

7.  Schedule the Veteran for a VA examination by an appropriate medical doctor to ascertain the origins of his current low and mid-back as well as neck disorders.  The claims folder should be made available and reviewed by the examiner.  The examiner should conduct all indicated tests and studies deemed appropriate including X-rays and all clinical findings should be reported in detail.  After a detailed review of the Veteran's medical history and complaints as well as after the examination, answers should be provided to the following questions:

a.  What is the diagnosis of each low-back, mid-back, and neck disorder?

b.  As to each diagnosed low-back, mid-back, and neck disorder, the examiner is requested to provide an opinion as to whether it is at least as likely as not that it was caused by military service or has continued since military service.

c.  If the Veteran has arthritis in the low-back, mid-back, and/or neck, the examiner is requested to provide an opinion as to whether the arthritis manifested itself to a compensable degree in the first post-service year.

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his various disabilities (i.e., pain, limitation of motion, and swelling, etc . . .) in-service and since that time even when not documented in medical records. 

In providing answers to the above questions, the examiner should comment on and/or take note of the Veteran's post-service injuries including the May 1971 motorcycle accident and 1995 work injury.

In providing answers to the above questions, the examiner is advised that he cannot rely solely on negative evidence.  

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

8.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an appropriate VA examination to obtain an opinion as to the relationship, if any, between his neurological disorders of the upper and lower extremities and his service-connected diabetes mellitus.  The claims folder should be made available and reviewed by the examiner.  The examiner should conduct all indicated tests and studies including an electromyography (EMG) and nerve conduction studies.  After a detailed review of the Veteran's medical history and complaints as well as after the examination, answers should be provided to the following questions:

a.  What is the diagnosis of each neurological disorder of the upper and lower extremity?

b.  As to each diagnosed neurological disorder of the upper and lower extremity, is it at least as likely as not that it was caused by his diabetes mellitus, to include as part of the same disease process?

c.  As to each diagnosed neurological disorder of the upper and lower extremity, is it at least as likely as not that it was aggravated by his diabetes mellitus?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptoms of his neurological disorder of the upper and lower extremities.

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran claims that he had symptoms and/or a diagnosis of diabetes mellitus since approximately 1995 and did not have neurological disorders since approximately 2003. 

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

9.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an appropriate VA examination to obtain an opinion as to the relationship, if any, between his sleep disorder and his service-connected PTSD.  The claims folder should be made available and reviewed by the examiner.  The examiner should conduct all indicated tests and studies.  After a detailed review of the Veteran's medical history and complaints as well as after the examination, answers should be provided to the following questions:

a.  What is the diagnosis of his sleep disorder?

b.  As to each diagnosed sleep disorder, is it at least as likely as not that it was caused by his PTSD including the medication he takes for his PTSD?

c.  As to each diagnosed sleep disorder, is it at least as likely as not that it was aggravated by his PTSD including the medication he takes for his PTSD?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptoms of his sleep disorder including being given a CPAP in 2003.

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.

10.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an appropriate VA examination to obtain an opinion as to the current severity of his service connected diabetes mellitus.  The claims folder should be made available and reviewed by the examiner.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his diabetes mellitus.  

11.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an appropriate VA examination to obtain an opinion as to whether he meets the criteria for SMC and/or a TDIU.  The claims folder should be made available and reviewed by the examiner.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his impairment.  

a.  As to the SMC claim, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, is permanently bedridden, or is so helpless as to be in need of regular aid and attendance of another party (i.e., a factual need for aid and attendance).

b.  As to the TDIU claim, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service connected disabilities prevent him from engaging in substantially gainful employment.  

In providing an answer to the above TDIU question, the examiner should ignore the effects of age and any non-service connected disabilities.  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptoms of his disabilities even when not documented in his medical records.

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.

12.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran's spouse with an appropriate VA examination to obtain an opinion as to whether she meets the criteria for SMC.  The claims folder should be made available and reviewed by the examiner.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  After a detailed review of the Veteran's spouse's medical history and complaints as well as after the examination, an answer should be provided to the following question:

a.  Is it at least as likely as not that the Veteran's spouse has suffered the anatomical loss or loss of use of both feet, one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, is permanently bedridden, or is so helpless as to be in need of regular aid and attendance of another party (i.e., a factual need for aid and attendance).

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the spouse is competent and credible to report on the observable symptoms of her disabilities even when not documented in his medical records.

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.

13.  After undertaking any other needed development, readjudicate the claims.  When adjudicating the TDIU due to service-connected disabilities other than PTSD claim, the RO must adjudicate whether the Veteran is entitled to special monthly compensation at the housebound rate, i.e., having a service-connected disability rated as total and separate combined service-connected disability rated as 60 percent disabling.  In doing so, the RO must determine whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected diabetes mellitus, gastritis, hypertension, and hearing loss and there independently rated manifestations.  

14.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including those governing a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


